UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010. COMMISSION FILE NUMBER 000-10690 LATTICE INCORPORATED (Exact Name of Registrant as Specified in its Charter) Delaware 22-2011859 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7150 N. Park Drive, Pennsauken, New Jersey 08109 (Address of principal executive offices) (Zip code) Issuer's telephone number: (856) 910-1166 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 19, 2010, there were 22,639,551 outstanding shares of the Registrant's Common Stock, $.01 par value. LATTICE INCORPORATED JUNE 30, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risks 17 Item 4T. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Reserved 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 2 ITEM 1. FINANCIAL STATEMENTS LATTICE INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months EndedJune 30, Six Months EndedJune 30, 2010 2009 2010 2009 Revenue $ 3,373,737 $ 4,166,700 $ 7,114,794 $ 7,974,583 Cost of Revenue 1,981,885 2,884,506 4,549,436 5,441,009 Gross Profit 1,391,852 1,282,194 2,565,358 2,533,574 Operatingexpenses: Selling, general and administrative 1,090,745 1,239,801 2,288,822 2,361,793 Research and development 144,799 143,182 300,330 295,677 Amortization expense and depreciation expense 172,136 299,248 281,272 598,496 Total operating expenses 1,407,680 1,682,231 2,870,424 3,255,966 Loss from operations (15,828 ) (400,037 ) (305,066 ) (722,392 ) Other income (expense): Derivative expense (13,726 ) 108,373 (109,673 ) (64,070 ) Extinguishment ( loss) - - (130,055 ) - Other income - Interest expense (94,069 ) (48,897 ) (175,840 ) (126,114 ) Total other income (107,795 ) 59,476 (415,568 ) (190,184 ) Minority Interest 3,147 5,052 6,294 10,447 Income before taxes (120,476 ) (335,509 ) (714,340 ) (902,129 ) Income taxes (benefit) (61,440 ) (163,355 ) (122,880 ) (326,710 ) Net loss (59,036 ) (172,154 ) (591,460 ) (575,419 ) Reconciliation of net loss to Loss applicable to common shareholders: Net loss (59,036 ) (172,154 ) (591,460 ) (575,419 ) Preferred stock dividends (6,277 ) (6,277 ) (12,554 ) (12,554 ) Loss applicable to common stockholders (65,313 ) (178,431 ) (604,014 ) (587,973 ) Loss per common share Basic $ (0.00 ) $ (0.01 ) $ (0.03 ) $ (0.04 ) Diluted $ (0.00 ) $ (0.01 ) $ (0.03 ) $ (0.04 ) Weighted average shares: Basic 22,639,450 16,739,444 21,631,755 16,720,555 Diluted 22,639,450 16,739,444 21,631,755 16,720,555 See accompanying notes to the consolidated financial statements. 3 LATTICE INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, 2010 2009 unaudited audited ASSETS: Current assets: Cash and cash equivalents $ 835,737 $ 212,616 Accounts receivable 3,090,778 3,560,293 Inventories 29,402 29,402 Other current assets 297,822 133,405 Total current assets 4,253,739 3,935,716 Property and equipmen, net 265,691 264,753 Goodwill 3,599,386 3,599,386 Other intangibles, net 1,933,184 977,455 Other assetes 47,262 54,259 Total assets $ 10,099,262 $ 8,831,569 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,032,352 $ 1,780,143 Accrued expenses 1,426,323 1,719,831 Customer deposits 249,179 94,954 Notes payable - current 1,503,742 1,503,742 Derivative liability 183,458 161,570 Total current liabilities 5,395,054 5,260,240 Long term liabilities: Notes Payable - long term 1,324,143 188,466 Deferred tax liabilities 317,952 440,832 Total long term liabilities 1,642,095 629,298 Total liabilities 7,037,149 5,889,538 Shareholders' equity Preferred Stock - .01 par value Series A 9,000,000 shares authorized 7,530,681 and 7,567,685 issued respectively 75,307 75,677 Series B 1,000,000 shares authorized 1,000,000 issued and 502,160 outstanding 10,000 10,000 Series C 520,000 shares authorized520,000 issued 5,200 5,200 Common stock - .01 par value, 200,000,000 authorized, 229,425 178,104 22,942,437 and 17,810,281 issued, 22,639,450 and 17,507,294 outstanding respectively Additional paid-in capital 39,605,182 38,925,743 Accumulated deficit (36,455,906 ) (35,851,892 ) 3,469,208 3,342,832 Stock held in treasury, at cost (558,096 ) (558,096 ) Equity Attributable to shareowners of Lattice Incorporated 2,911,112 2,784,736 Equity Attributable to noncontrolling interest 151,001 157,295 Total liabilities and shareholders' equity $ 10,099,262 $ 8,831,569 See accompanying notes to the consolidated financial statements. 4 LATTICE INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Month's ended June 30, 2010 2009 Cash flow from operating activities: Net loss $ (591,459 ) $ (575,419 ) Adjustments to reconcile net incometo net cash provided by (used in) operating activities: Derivative income 109,673 64,070 Amortization of intangible assets 344,272 598,496 Deferred income taxes (122,880 ) (326,710 ) Extinguishment loss 130,055 - Minority interest (6,294 ) (10,447 ) Share-based compensation 262,550 251,266 Depreciation 29,489 - Changes in operating assets and liabilities: - (Increase) decrease in: Accounts receivable 469,515 (1,184,897 ) Other current assets 16,582 (155,601 ) Other assets 6,997 (1,275 ) Increase (decrease) in: - Accounts payable and accrued liabilities (53,854 ) 971,355 Customer advances 154,225 - Total adjustments 1,340,330 206,257 Net cash provided by (used for) operating activities 748,871 (369,162 ) Cash Used in investing activities: Purchase of intangibles (1,300,000 ) - Purchase of equipment (30,427 ) (32,773 ) Net cash used for investing activities (1,330,427 ) (32,773 ) Cash flows from financing activities: Revolving credit facility (payments) borrowings, net (45,714 ) (775,950 ) Payments on captial equipment lease (19,169 ) - Proceeds from the issuance of Note 1,100,000 Proceeds from issuance of Series A preferred stock 250,000 - Loans paid director (80,441 ) (14,000 ) Net cash provided by (used in) financing activities 1,204,676 (789,950 ) Net increase (decrease) in cash and cash equivalents 623,120 (1,191,885 ) Cash and cash equivalents - beginning of period 212,616 1,363,130 Cash and cash equivalents - endof period $ 835,736 $ 171,245 Supplemental cash flow information Interest paid in cash $ 172,168 $ 100,769 Taxes paid 2,850 4,805 Supplemental disclosures of Non-Cash Investing & Financing Activities Sale of accts receivable by factor proceeds paid directly to Private Bank 682,232 Proceeds from Factoring agreement paid directly to Private Bank Facility 6,277 Preferred stock dividends - Conversion of preferred shares into common (14,370 ) (280 ) Conversion of preferred shares intocommon 51,322 1,000 Additonal paid in capital (36,951 ) (720 ) Exchange of warrants for preferred series A Derivative liabilities 87,785 Additional paid in Capital 453,840 Deferred financing fees 150,000 See accompanying notes to the consolidated financial statements. 5 Lattice Incorporated and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2010 (Unaudited) Note 1 - Organization and summary of significant accounting policies: a) Organization Lattice
